NO. 12-12-00234-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ROBERT C. MORRIS,                               §          APPEAL FROM THE THIRD
APPELLANT

V.

ELIZABETH CROSS, SHERRI MILLIGAN, §                        JUDICIAL DISTRICT COURT
JOHN BECRAFT, BRYAN GORDY,
CHRISTY HOISINGTON AND
CHERYL LAWSON
APPELLEES                        §                        ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Robert C. Morris appeals from the trial court’s dismissal of his civil suit against Elizabeth
Cross, Sherri Milligan, John Becraft, Bryan Gordy, Christy Hoisington, and Cheryl Lawson. The
dismissal was rendered pursuant to Chapter Fourteen of the Texas Civil Practice and Remedies
Code. Morris raises two issues on appeal. We affirm.


                                          BACKGROUND
       Morris, an inmate, claims that, on January 14, 2010, several individuals harassed him in
retaliation for a civil lawsuit that he filed. A few days later, Morris filed a Step 1 Offender
Grievance Form with the Texas Department of Criminal Justice – Correctional Institutions Division
(TDCJ-CID). According to Morris’s grievance, Milligan and Cross, with the assistance of Becraft,
confiscated Morris’s legal documents and some other personal property.          In response to his
grievance, TDCJ-CID informed Morris that proper procedures were followed and he was not
harassed.
       Dissatisfied with the response, Morris filed his Step 2 Offender Grievance Form with TDCJ-
CID. On March 19, 2010, TDCJ-CID responded to his Step 2 grievance that he was properly
advised at Step 1 and no further action was necessary. According to Morris’s Declaration of
Exhaustion of Administrative Remedies, Morris received TDCJ-CID’s response to his Step 2
grievance on March 31, 2010.
       On May 29, 2012, Morris brought a pro se in forma pauperis suit pursuant to Chapter
Fourteen of the Texas Civil Practice and Remedies Code. According to his petition, Morris claims
that Milligan, Cross, and Becraft violated Morris’s constitutional rights and several Texas laws by
confiscating his legal documents and other personal property. Morris also alleges that Gordy,
Hoisington, and Lawson failed to follow the proper procedures in processing his Step 1 and Step 2
grievances.
        The trial court found Morris’s claims to be “frivolous or malicious.” Specifically, the trial
court found the realistic chances of ultimate success of Morris’s claims to be slight and that the
waiver of governmental immunity does not apply to property damage, injury, or death “sustained by
inmate.” Accordingly, the trial court dismissed Morris’s lawsuit. This appeal followed.


                                         DISMISSAL OF SUIT
       In his first issue, Morris argues that the trial court abused its discretion when it dismissed his
suit because his claims are not frivolous or malicious. In his second issue, Morris argues that the
trial court abused its discretion when it found his claims “lack merit to succeed.”
Standard of Review
       We review the trial court’s dismissal of a suit filed under Chapter Fourteen under an abuse
of discretion standard. Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.–Waco 1996, no writ).
A trial court abuses its discretion if it acts arbitrarily, capriciously, and without reference to any
guiding rules or principles. Lentworth v. Trahan, 981 S.W.2d 720, 722 (Tex. App.–Houston [1st
Dist.] 1998, no pet.). We will affirm a dismissal if it was proper under any legal theory. See
Johnson v. Lynaugh, 796 S.W.2d 705, 706-07 (Tex. 1990); Birdo v. Ament, 814 S.W.2d 808, 810
(Tex. App.–Waco 1991, writ denied). The trial courts are given broad discretion to determine
whether a case should be dismissed because (1) prisoners have a strong incentive to litigate; (2) the
government bears the cost of an in forma pauperis suit; (3) sanctions are not effective; and (4) the
dismissal of unmeritorious claims accrue to the benefit of state officials, courts, and meritorious
claimants. See Montana v. Patterson, 894 S.W.2d 812, 814-15 (Tex. App.–Tyler 1994, no writ).


                                                   2
Chapter 14
         Chapter Fourteen of the Texas Civil Practice and Remedies Code controls suits brought by
an inmate when the inmate files an affidavit or unsworn declaration of inability to pay costs.1 TEX.
CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West Supp. 2012). The inmate must comply with the
procedural requirements set forth in Chapter Fourteen. Id. §§ 14.002(a), 14.004, 14.005 (West 2002
& West Supp. 2012). If an inmate fails to file suit before the thirty-first day after the date the
inmate receives the written decision from the grievance system, the trial court must dismiss the suit.
Id. § 14.005(b) (West 2002).
         Additionally, filing a claim that is frivolous will result in the dismissal of an inmate’s suit.
See id. To determine whether a claim is frivolous or malicious, among other potential factors, we
consider whether the claim’s realistic chance of ultimate success is slight or the claim has no
arguable basis in law or in fact. Id. § 14.003(b) (West 2002).
Application
         Morris admits that he received the written decision from the grievance system on March 31,
2010. However, he did not file suit in state court until May 29, 2012. Instead, he sought to amend
his pending federal suit to include the new claims of harassment. Because Morris failed to file this
suit before the thirty-first day after he received the written decision from the grievance system, the
trial court was required to dismiss his suit. Id. § 14.005. Because the trial court’s dismissal of
Morris’s suit was mandatory under applicable law, the trial court did not abuse its discretion in
dismissing the suit. We overrule Morris’s first and second issues.


                                                     DISPOSITION
         Having overruled Morris’s first and second issues, we affirm the judgment of the trial court.


                                                                    BRIAN HOYLE
                                                                      Justice

Opinion delivered June 19, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                      (PUBLISH)

         1
        Chapter Fourteen does not apply to an action brought under the Texas Family Code. TEX. CIV. PRAC. & REM.
CODE ANN. §14.002(b) (West Supp. 2012).
                                                                3
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JUNE 19, 2013


                                          NO. 12-12-00234-CV


                          ROBERT C. MORRIS,
                                Appellant
                                   V.
            ELIZABETH CROSS, SHERRI MILLIGAN, JOHN BECRAFT,
         BRYAN GORDY, CHRISTY HOISINGTON, AND CHERYL LAWSON,
                                Appellees



                              Appeal from the 3rd Judicial District Court
                           of Anderson County, Texas. (Tr.Ct.No. 3-41714


                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                        Brian Hoyle, Justice.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       4